Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US 2014/0068611) in view of Morley (US 2014/0379921 A1).
As to claim 1, McGrath teaches an information processing system comprising:
an information processing apparatus including a first processor (The computer system 700 includes a processing device (processor) 702 paragraph [71]); and 
a management apparatus including a memory and a second processor coupled to the memory (processor 702 represents one or more general-purpose processing devices such as a microprocessor… processors implementing a combination of instruction sets, Fig. 7 shows processor couples to main memory 704, paragraph [72]), wherein:
the first processor  (processor 702)is configured to:
The resource control module 145 may implement load balancing components in VMs 111, 112, 121, 122, where the load balancing components implement automatic scaling for each application, paragraph [26]; the load balancer container 335 monitors an overall load on all of the monitored containers 325, paragraph [50]) that operates on the information processing apparatus and executes a virtual load balancer (a load balancer executing on a computing device, Paragraph [14]) that distributes a first load to a plurality of second virtual machines (a load balancer executing on a computing device such as load balancer container 335 described with respect to FIGS. 3 and 4; Fig. 3 comprises Application load balancer container 335 executing in Node 1 (VM)”; paragraphs [30]-[32]; [57]-[65] and [38]]-[40], each node 232 is implemented as a VM, … the load balancer container monitors application containers that may be distributed across multiple nodes and/or districts of the multi-tenant PaaS system, Thus, McGrath discloses the load balancing component executed by one of the virtual machines (e.g., virtual machine 111) actually distributes a load to a plurality of another virtual machines as claimed); the load balancer container monitors application containers that may be distributed across multiple nodes and/or districts of the multi-tenant PaaS system, paragraphs [57]-[65]; each node 232 is implemented as a VM , paragraphs [38]- [40]);
 monitor a second load of the virtual load balancer (the load balancing components monitor load (e.g., requests) at the applications, paragraph [26]); 
  notify, when the second load exceeds a predetermined first threshold value, an occurrence of an overload to the management apparatus ((if the overall load does not exceed the threshold load amount at decision block 530, then On the other hand, if the overall load does exceed the threshold load amount, then method 500 proceeds to block 540 to interact with a server orchestration system in order to add resources to the application. In one embodiment, the resources to add include additional containers and cartridges to execute functionality of the application. Lastly, at block 550, the application content is synchronized to the added resources, and the added resources are then initialized, paragraph [63]);
receive, from the management apparatus, an addition command of adding a resource allocated to the first virtual machine (initialize resources for the application in response to an add request sent by the load balancer, the add request sent when an overall load measurement of containers of the application exceeds a maximum overall load threshold for the containers; and remove resources from the application in response to a remove request sent by the load balancer, claim 10); and
execute the addition command to add the resource (initialize resources for the application in response to an add request sent by the load balancer, the add request sent when an overall load measurement of containers of the application exceeds a maximum overall load threshold for the containers; and remove resources from the application in response to a remove request sent by the load balancer, claim 10), and the second processor is configured to:
initialize resources for the application in response to an add request sent by the load balancer, the add request sent when an overall load measurement of containers of the application exceeds a maximum overall load threshold for the containers, claim 10; wherein the overall load measurement is a summation of individual current loads at the containers (resource information), comparing, by the load balancer, the overall load measurement to an overall load threshold for the containers (management information), paragraph [14]); and
notify the addition command to the information processing apparatus (initialize resources for the application in response to an add request sent by the load balancer, claim 10).

McGrath does not teaches the resource information and the management information being stored in the memory. However, Morley teaches resource information and the management information being stored in the memory(in response to a request to add a resource of a particular type (which may be generated, for example, by a client in anticipation of higher workloads), paragraph [57]; in a provisioned-throughput database service similar to PTDS 210 of FIG. 2, one resource silo S1 may be set up to contain enough resources to support up to 1000 reads/writes per second, while a different resource silo S2 may be set up to a mix of 50% random reads of 4KB each, and 50% random writes of 4KB each),which may also be indicated in the properties, paragraph [44]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of resource information and the management information being stored in the memory as taught by Morley into the modified McGrath to allow to generate add request base on resource information stored in memory; thereby, providing with high overall levels of resource utilization.

As to claim 2,  McGrath teaches wherein the resource is at least a processor or a memory (cloud provider typically provides an interface that a customer can use to requisition virtual machines and associated resources such as processors, storage, and network services, [002]).

As to claim 6, McGrath teaches a method for controlling an information processing system, the method comprising:
controlling, by a first computer included in the information processing system, resource allocation to a first virtual machine (The resource control module 145 may load balancing components in VMs 111, 112, 121, 122, where the load balancing components implement automatic scaling for each application, paragraph [26]; the load balancer container 335 monitors an overall load on all of the monitored containers 325, paragraph [50]) that operates on the first computer and executes a virtual load balancer (a load balancer executing on a computing device, Paragraph [14])that distributes a first load to a plurality of second virtual machines (a load balancer executing on a computing device such as load balancer container 335 described with respect to FIGS. 3 and 4; Fig. 3 comprises Application load balancer container 335 executing in Node 1 (VM)”. Thus, the “load balancer container executing in Node (virtual machine).
paragraphs [30]-[32]; [57]-[65] and [38]]-[40], each node 232 is implemented as a VM, … the load balancer container monitors application containers that may be distributed across multiple nodes and/or districts of the multi-tenant PaaS system. The paragraphs above indicate the application containers which is similar as load as claimed. Thus, McGrath discloses the load balancing component executed by one of the virtual machines (e.g., virtual machine 111) actually distributes a load to a plurality of another virtual machines as claimed);
monitoring, by the first computer, a second load of the virtual load balancer (the load balancing components monitor load (e.g., requests) at the applications, paragraph [26]); 
notifying by the first computer, when the second load exceeds a predetermined first threshold value, an occurrence of an overload to a second computer included in the information processing system (if the overall load does not exceed the threshold load amount at decision block 530, then method 500 returns to block 520 to continue monitoring the overall load capacity of the application containers. On the other hand, if the overall load does exceed the threshold load amount, then method 500 proceeds to block 540 to interact with a server orchestration system in order to add resources to the application. In one embodiment, the resources to add include additional containers and cartridges to execute functionality of the application. Lastly, at block 550, the application content is synchronized to the added resources, and the added resources are then initialized, paragraph [63]);
creating by the second computer, upon being notified of the occurrence of the overload, an addition command of adding a resource allocated to the first virtual machine based on resource information of the first computer and management information of the virtual load balancer (initialize resources for the application in response to an add request sent by the load balancer, the add request sent when an overall load measurement of containers of the application exceeds a maximum overall load threshold for the containers, claim 10; wherein the overall load measurement is a summation of individual current loads at the containers (resource information), comparing, by the load balancer, the overall load measurement to an overall load threshold for the containers (management information), paragraph [14]);
notifying, by the second computer, the addition command to the first computer (The load balancer container 335 may request a new container 325 to be added to an application (an application executed on virtual machines (VMs) in host, fig.2; paragraphs [14]; [48]-[50]);
initialize resources for the application in response to an add request sent by the load balancer, claim 10); and
executing, by the first computer, the addition command to add the resource (The load balancer container 335 may request a new container 325 to be added to an application, paragraph [49]).

McGrath does not teaches the resource information and the management information being stored in the memory. However, Morley teaches resource information and the management information being stored in the memory(in response to a request to add a resource of a particular type (which may be generated, for example, by a client in anticipation of higher workloads), paragraph [57]; in a provisioned-throughput database service similar to PTDS 210 of FIG. 2, one resource silo S1 may be set up to contain enough resources to support up to 1000 reads/writes per second, while a different resource silo S2 may be set up to support up to 5000 reads/writes per second. In some such embodiments, an indication of performance requirements 610 (such as provisioned throughput, latencies, or network bandwidth connectivity) for the silo may be included in the silo properties 690. In at least some implementations, the performance requirements may apply to a reference workload 608 (e.g., a mix of 50% random reads of 4KB each, and 50% random writes of 4KB each),which may also be indicated in the properties, paragraph [44]).


As to claim 7, McGrath teaches a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising:
receiving resource information of an information processing apparatus and management information of a virtual load balancer ((Method 600 begins at block 610 where load capacity data is received for each container that is load balanced for an application by the load balancer container, paragraph [63]-[66] ; the overall load capacity of the load-balanced application containers is monitored. In particular, the load balancer container monitors overall load capacity of all load balanced containers, instead of monitoring individual load at each load-balanced container. In some embodiments, the load balancer container monitors application containers that may be distributed across multiple nodes and/or districts of the multi-tenant PaaS system. Then, at decision block 630, the load balancer container determines whether the monitored overall load falls below a minimum threshold load amount. In one embodiment, the determination at decision block 630 is made at predetermined time intervals. In other embodiments, the determination is a  wherein the information processing apparatus runs a first virtual machine that executes the virtual load balancer (a load balancer executing on a computing device such as load balancer container 335 described with respect to FIGS. 3 and 4; Fig. 3 comprises Application load balancer container 335 executing in Node 1 (VM)”; paragraphs [30]-[32]; [57]-[65] and [38]]-[40], each node 232 is implemented as a VM, … the load balancer container monitors application containers that may be distributed across multiple nodes and/or districts of the multi-tenant PaaS system, Thus, McGrath discloses the load balancing component executed by one of the virtual machines (e.g., virtual machine 111) actually distributes a load to a plurality of another virtual machines as claimed);
creating, upon being notified of an occurrence of an overload of the virtual load balancer , an addition command of adding a resource allocated to the first virtual machine based on the resource information and the management information stored in the memory initialize resources for the application in response to an add request sent by the load balancer, the add request sent when an overall load measurement of containers of the application exceeds a maximum overall load threshold for the containers, claim 10; wherein the overall load measurement is a summation of individual current loads at the containers (resource information), comparing, by the load balancer, the overall load measurement to an overall load threshold for the containers (management information), paragraph [14]); and
notifying the addition command to the information processing apparatus (initialize resources for the application in response to an add request sent by the load balancer, claim 10). 

McGrath does not teaches the resource information and the management information being stored in the memory. However, Morley teaches resource information and the management information being stored in the memory(in response to a request to add a resource of a particular type (which may be generated, for example, by a client in anticipation of higher workloads), paragraph [57]; in a provisioned-throughput database service similar to PTDS 210 of FIG. 2, one resource silo S1 may be set up to contain enough resources to support up to 1000 reads/writes per second, while a different resource silo S2 may be set up to support up to 5000 reads/writes per second. In some such embodiments, an indication of performance requirements 610 (such as provisioned throughput, latencies, or network bandwidth connectivity) for the silo may be included in the silo properties 690. In at least some implementations, the performance requirements may apply to a reference workload 608 (e.g., a mix of 50% random reads of 4KB each, and 50% random writes of 4KB each),which may also be indicated in the properties, paragraph [44]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of resource information and the management information being stored in the memory as taught by Morley into the modified McGrath to allow to generate add request base on resource information stored in memory; thereby, providing with high overall levels of resource utilization.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to arguments

Applicant argues that McGrath, however, does not appear to disclose, for example “whether the load balancing component executed by one of the virtual machines (e.g., virtual machine 111) actually distributes a load to a plurality of another virtual machines (e.g., virtual machines 112, 121, and 122)”. Examiner traverses applicant remark.
In paragraph [14], McGrath discloses “a load balancer executing on a computing device such as load balancer container 335 described with respect to FIGS. 3 and 4; Fig. 3 comprises Application load balancer container 335 executing in Node 1 (VM)”. Thus, the “load balancer container executing in Node (virtual machine).
Paragraphs [30]-[32]; [57]-[65] and [38]]-[40], each node 232 is implemented as a VM … the load balancer container monitors application containers that may be distributed across multiple nodes and/or districts of the multi-tenant PaaS system. The paragraphs above indicate the application containers which is similar as load as claimed. Thus, McGrath discloses the load balancing component executed by one of the virtual machines (e.g., virtual machine 111) actually distributes a load to a plurality of another virtual machines as claimed.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195